Robert Rossi v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-351-CR
No. 10-02-352-CR
No. 10-02-353-CR

     ROBERT ROSSI, JR.,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court Nos. FSA-02-16441, FSA-02-16442 and FSA-02-16661
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Robert Rossi, Jr. perfected these appeals by notices of appeal filed with the district clerk on
December 13, 2002.  He signed a waiver of appeal in each case on December 30.  He filed
motions to dismiss these appeals on January 7, 2003.
      Rule of Appellate Procedure 42.2(a) provides:
At any time before the appellate court's decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in these appeals.  Rossi personally signed the dismissal
motions.  The Clerk of this Court has sent duplicate copies to the trial court clerk.  See id.;
McClain v. State, 17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam). 
Accordingly, Rossi’s appeals are dismissed.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeals dismissed
Opinion delivered and filed January 22, 2003
Do not publish
[CR25]